Citation Nr: 1034235	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-10 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral 
mastoidectomies as a result of cholesteatomas.

2.  Entitlement to a disability rating in excess of 10 percent 
for otitis media.

3.  Entitlement to a compensable disability rating for otitis 
externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in July 2007 and August 2008 by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  In November 2009, the Veteran testified at a hearing 
before the undersigned at the RO.  A transcript of that hearing 
is of record.  

As originally developed for appeal, the Veteran's claim included 
the issue of an entitlement to a disability rating in excess of 
10 percent for bilateral hearing loss.  However, the Veteran 
indicated in a November 2009 written statement that he no longer 
wished to pursue that issue, and it was withdrawn.  Therefore, 
consideration is limited to the issues listed on the first page 
of the present decision.  38 C.F.R. § 20.204 (2009).

In March 2010, VA obtained a Veterans' Health Administration 
(VHA) advisory opinion.  See 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(a) (2009).  The resulting VHA opinion was 
received by the Board in May 2010.  The opinion was forwarded to 
the Veteran with no further evidence or argument presented.  
Accordingly, the Board will address the merits of the claim.


FINDINGS OF FACT

1.  The Veteran's eustachian tube dysfunction preexisted service 
and did not undergo an increase in severity during service that 
could be identified as advancement beyond normal progression.  

2.  The Veteran's cholesteatomas are not shown by competent 
evidence to be related to his service-connected otitis media 
and/or otitis externa.

3.  The Veteran is in receipt of the maximum schedular rating 
assignable for his otitis media.  It does not present an 
exceptional or unusual disability picture, with such factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.

4.  The Veteran's otitis externa is asymptomatic.


CONCLUSIONS OF LAW

1.  The Veteran's eustachian tube disorder pre-existed active 
service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 
1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2009).  

2.  The Veteran's cholesteatomas were not caused or aggravated by 
service-connected otitis media and/or otitis externa.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310, (2009).

3.  The criteria for a disability rating in excess of 10 percent 
for otitis media are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code (DC) 
6200 (2009).

4.  The criteria for a compensable disability rating for chronic 
otitis externa are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87, DC 6210 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where 
there is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical facts 
and principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Mere history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  The Court of Appeals for Veterans Claims (Court) has 
held that the presumption of soundness upon entry into service 
may not be rebutted without "contemporaneous clinical evidence 
or recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, a higher court explained the 
Miller decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must consider 
"how strong the other rebutting evidence might be."  Harris v. 
West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness 
does not attach on conditions recorded on entrance examination 
reports or may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  If the presumption of soundness does not 
attach or has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity during 
service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 
(July 16, 2003).  The burden of proof is upon VA to rebut the 
presumption by producing that clear and unmistakable evidence.  
See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The 
determination of whether there is clear and unmistakable evidence 
that a defect, infirmity, or disorder existed prior to service 
should be based upon "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with due 
regard to accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the particular 
injury or disease or residuals thereof."  38 C.F.R. § 
3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is permanently worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 
1 Vet. App. 292 (1991).  


Factual Background and Analysis

The Veteran, is seeking service connection for bilateral 
mastoidectomies.  He contends, in substance, that ruptured 
tympanic membranes during service led to chronic bilateral 
mastoiditis and the growth of cholesteatomas in both ears.  
However, the RO has essentially denied the claim on the basis 
that the Veteran's cholesteatomas were caused by a congenital 
eustachian tube dysfunction that existed prior to his military 
service and was not aggravated by service.

Service treatment records (STRs) show that at the time of the 
Veteran's entry into service in March 1966, no ear disorders were 
noted and he did not report any prior illness.  However an 
examination report dated in April 1967, about a year later, shows 
the Veteran gave a history of trouble with his ears.  In December 
1967, he was evaluated for bilateral ear infections after 
developing a cold.  On examination both ears were inflamed with 
evidence of perforations.  The clinical diagnosis was viral upper 
respiratory infection with bilateral eustachian salphingitis, 
bilateral otitis media, right external otitis and bilateral 
perforations of the tympanic membranes.  

An entry dated in March 1968 shows the Veteran reported a long 
history of ear disease starting as a child.  On examination the 
right tympanic membrane was markedly scarred and retracted.  The 
left tympanic membrane was thick, dull, scarred, and retracted 
with a pinpoint perforation.  The clinical impression was chronic 
bilateral adhesive otitis media, EPTS.  The Veteran was assigned 
a permanent profile restricting him from swimming or allowing 
water near his ears.

At separation in November 1969, the examiner noted scarring of 
the right tympanic membrane.  The left tympanic membrane was not 
visualized.  The clinical impression was chronic bilateral 
adhesive otitis media by history that existed prior to service.  

Since medical records prior to service are not available for 
review and the entrance examination is negative for any evidence 
of an ear disorder, the exact nature of any preexisting ear 
disorder is uncertain.  Thus the Veteran is entitled to the 
presumption of soundness - that is, the Board must presume he did 
not have an ear disorder prior to service.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  However this presumption 
will be rebutted if the evidence shows clearly and unmistakably 
that, first, an ear disorder preexisted service and, second, it 
was not aggravated during service.  

As to the first prong of this rebuttable standard - the Board 
finds the Veteran's own admission of recurrent childhood ear 
infections and the military medical personnel's conclusions of 
pre-service bilateral adhesive otitis, constitute clear and 
unmistakable evidence that a chronic ear disorder existed prior 
to service.  VAOPGCPREC 3-03.  Because the evidence of record 
clearly establishes the pre-service existence of chronic ear 
infections, the Board needs next to determine whether the 
Veteran's pre-existing condition was aggravated during active 
duty.  

As to the second prong- i.e., whether clear and unmistakable 
evidence shows that the pre-service ear disorder was not 
aggravated by service - the Board finds likewise.  VAOPGCPREC 3-
03.  While there is no question that the Veteran was treated for 
bilateral ear infections and perforated tympanic membranes within 
a year of service entrance, this does not establish an increase 
in the disability, but instead was treatment for flare-ups rather 
than a worsening of the overall disability.  Although the Veteran 
was placed on permanent profile, it appears there were no further 
ear complaints during the Veteran's remaining years of service.  
In fact, it appears that his permanent profile was a preventative 
measure to assure that his condition did not worsen.  At 
separation both the Veteran and the examiner noted a history of 
chronic adhesive otitis media, which was considered to have 
preexisted service however no further summary or elaboration was 
provided and no significant abnormalities were reported.  

Therefore, the STRs establish that the Veteran's ear disorder did 
not increase in severity beyond the natural progression.  Put 
differently, the fact that the Veteran's ears were symptomatic in 
service, in and of itself, does not establish aggravation.  
Jensen and Hunt, supra.  

This conclusion is further supported by the post-service 
evidence.  Treatment records beginning in 1971 show the Veteran's 
chronic otitis has remained constantly symptomatic since service 
and treated with antibiotics.  In 1975, he required a PE tube 
insertion to drain the right ear.  A PE tube was placed in the 
left ear several years later.  The remaining records show the 
Veteran continued to be treated for chronic ear infections over 
the years.  [Service connection has been in effect for both 
otitis media and otitis externa since 1976.]  

In August 2006, the Veteran underwent tympanomastoidectomy for a 
large cholesteatoma in the right ear.  A subsequent private 
treatment record dated in September 2006 showed evidence of a 
left cholesteatoma, which was surgically removed a year later.  

In November 2006, a VA examiner was asked to review the claims 
file and determine whether the evidence of record led to the 
clear and mistakable medical conclusion that an ear disorder 
preexisted the Veteran's entrance into active duty in 1966.  The 
examiner referenced a February 2005 clinical note which reported 
the Veteran's history was significant for a septoplasty in 1958 
that included some sort of radon treatment to the nose.  The 
Veteran has had an eustachian tube dysfunction in the right ear 
almost since the time of that treatment.  He also reported a 
history of otitis media as a child, but was unable to provide the 
number of times or a time line.  

The examiner concluded the Veteran's eustachian tube dysfunction 
existed prior to service and created environment for repeated 
otitis media infections.  In addition, the cholesteatoma was as 
likely as not secondary to the eustachian tube dysfunction or was 
congenital or neoplastic in nature.  The examiner also concluded 
that the repeated post-service ear infections were not secondary 
to the in-service otitis media and otitis externa, but rather 
were secondary to the eustachian tube dysfunction.  Moreover, the 
in-service ear infections did not permanently aggravate the 
condition of the Veteran's ears.  

In a medical opinion dated in October 2008, a private physician 
noted treatment of the Veteran for the last three years for 
bilateral chronic otitis media with cholesteatoma.  He noted that 
by history the Veteran first developed ear infections while on 
active duty.  He stated that it was a well known fact that 
recurrent ear infections could lead to changes in the lining of 
the middle ear and eustachian tube, resulting in chronic 
eustachian tube dysfunction, tympanic membrane retractions, and 
cholesteatomas.  He concluded that because the Veteran had no 
history of ear problems prior to 1967, his cholesteatomas could 
be classified as secondary to his chronic ear infections 
developed during active duty.  

In a medical opinion dated in January 2009, a second physician 
reported the Veteran had no evidence of eustachian tube 
dysfunction or chronic or recurring acute otitis media as a 
child.  Although he underwent "radiation treatment for a nasal 
airway obstruction at age 15, he had no trouble with his ears 
afterwards.  Instead in the Veteran was treated for persistent 
bilateral otorrhea beginning in 1967 up until his service 
discharge in 1970.  At that time the left tympanic membrane 
perforation had closed, but the right perforation persisted and 
the eustachian tube dysfunction developed thereafter.  The 
Veteran had tubes placed in his ears in 1974 and intermittently 
thereafter.  In 2006 and 2007 cholesteatomas were removed.  

The physician then discussed the pathogenesis of a cholesteatoma 
including a congenital cholesteatoma, which was considered a 
small possibility in the Veteran whose problems began at a fairly 
older age.  He also discussed cholesteatomas resulting from 
invagination of the tympanic membrane or a retraction pocket of 
cholesteatoma.  He concluded that given that the Veteran had a 
perforation for the first time in service, with no ear problems 
prior to that, and that the perforation persisted through service 
and afterwards, and the cholesteatoma was recognized after that, 
he could not rule out epithelial ingrowths through a perforation 
as a cause of the cholesteatoma.  The physician noted that 
apparently the left tympanic membrane did have some eustachian 
tube dysfunction as there were intermittent tympanostomy tube 
insertions, which may represent a retraction pocket 
cholesteatoma.  However, a tympanic membrane perforation could 
not be ruled out as the etiology the right ear cholesteatoma.  

In April 2009, a second VA examiner was asked to review the 
claims file and determine whether the evidence of record led to 
the clear and mistakable medical conclusion that the Veteran's 
ear disorders preexisted his entrance into active duty in 1966 
and was permanently aggravated as a result of military service.  
The examiner reviewed the claims file in its entirety, took a 
detailed history of the Veteran's in-service symptoms and 
treatment and post-service symptoms and complaints.  The 
diagnosis was status post bilateral mastoidectomy with 
cholesteatoma removal with longstanding history since childhood 
of eustachian tube dysfunction, chronic bilateral adhesive otitis 
media and otitis externa.  

In a rather lengthy, but comprehensive, report the examiner 
concluded the Veterans chronic eustachian tube dysfunction since 
childhood was the primary/core cause of the chronic ear 
infections, tympanic membrane perforations and subsequent 
bilateral mastoidectomy with cholesteatoma.  Therefore, the 
bilateral mastoidectomies with cholesteatomas are less likely as 
not (less than 50/50 probability) caused by or a result of the 
service-connected otitis media or otitis externa.  He also stated 
that no matter the cause of the cholesteatomas - eustachian tube 
dysfunction or perforation - both were well evidenced prior to 
service.  He noted that with only limited occurrences of ear 
infections with perforations noted in STRs, the Veteran's 
eustachian tube dysfunction with subsequent frequent otitis media 
was not caused by or aggravated beyond the normal progression due 
to military service.  

The examiner noted the Veteran's 1966 entrance examination was 
inconsistent with the history provided by him in April 1967.  He 
explained that in 1966, a review of all systems was negative with 
the exception of a repaired nasal fracture.  However in a 1967 
examination report lists a history of rheumatic fever with 
swollen joints and ENT issues.  The VA examiner explained that 
both the rheumatic fever and ENT problems were clearly childhood 
events.  The examiner expressed some surprise that at enlistment 
the Veteran's audiogram showed a 25 decibel hearing loss in the 
right ear at enlistment, but he was still given an H-1 profile.  
Although the Veteran was treated for chronic bilateral adhesive 
otitis media and bilateral perforations during service, a March 
1968, ENT record also noted a long childhood history of ear 
disease with poor right ear hearing for years.  In addition, the 
Veteran's November 1969 exit exam listed these issues as existing 
prior to service.  The examiner also noted that the chronic right 
tympanic membrane perforation did not reappear until after a 
post-service ENT procedure in 1975.  

For further medical comment on this issue, the Board requested a 
VHA medical opinion in March 2010 from an otolaryngologist.  The 
Board received the expert medical opinion in May 2010.  

The VHA medical expert concluded that the Veteran's ear disease 
was not service connected.  Rather the highest probability is 
that he had delayed radiation-induced eustachian tube dysfunction 
from treatments well before he entered service, which led to the 
cholesteatomas.  The radiation may also have led to the 
aggressive nature of the cholesteatomas and may account for the 
fact that the Veteran's ears are often infected and the 
infections are difficult to control with standard treatments.  

In discussing the rationale of the opinion, the otolaryngologist 
noted that the major component of the Veteran's complaint 
centered around the fact that he believed the cholesteatomas were 
related to service.  Following a brief description of 
cholesteatomas, the otolaryngologist noted there were two major 
classifications of cholesteatomas, the first was congenital in 
origin, which because of the Veteran's age is not the type he 
had.  The second classification is acquired and the most common 
type is the primary acquired retraction pocket cholesteatomas, 
which form from chronic suction forces on the drum secondary to 
poor eustachian tube function.  

The physician based his conclusion, in part, on a February 2005 
office visit report, which noted the Veteran's history of septal 
surgery and "radon" nasal treatments in 1958 with eustachian 
tube dysfunction in there right ear almost since that time.  This 
is significant because in the 1950s and early 1960s, young 
patients received radiation treatment to the naval cavity to 
treat sinusitis, adenoiditis, and chronic ear disease.  The 
treatment was performed by implanting radioactive radium seed in 
the back nasal cavity and adenoid region.  The ill effects of 
these implants did not show up for 5, 10, or more years 
afterwards when various tumors and aggressive primary acquired 
retraction cholesteatoma developed because the eustachian tube 
became scarred.  The VHA physician concluded that it was 
therefore the radiation-induced eustachian tube dysfunction that 
led to the development of the Veteran's cholesteatomas.

The physician noted the Veteran suffered ruptured eardrums in 
service in 1969 and by the time he was transferred for treatment 
the left drum had healed.  However he still had a perforated 
right eardrum at service discharge in 1970.  The physician also 
addressed the Veteran's contention that his right eardrum 
remained perforated until 1990.  He stated that this could not be 
accurate since the Veteran had an insertion of ventilation tubes 
in his right ear in 1974 and again from 1976 to 1983 due to poor 
eustachian tube function.  He explained that the fact that tubes 
were placed, was evidence that the Veteran could not have had a 
persistent service-connected perforation to the ear.  If he, in 
fact, had a perforation he would not have had ventilation tubes 
placed because they are used to actually put a hole into the ear.  
That is, you do not put a tube into an ear that already has a 
hole in it.  Instead the presumed hole in the eardrum in 1990 
could have been from previous tubes or just an abnormal test 
secondary to scarring.  

The VHA physician also referred to a letter from the Veteran's 
otologist suggesting that the Veteran's cholesteatomas were the 
result of chronic otitis.  However the otologist did not mention 
knowledge of the Veteran's radiation treatments prior to military 
service.  Moreover outer and inner middle ear infections are 
common in patients with mastoid cavities and the long-term 
effects of the radiation and its contribution to chronic 
infections, poor healing, and chronic bone infections must also 
be considered.  The examiner noted that the radiation may be a 
factor in why the Veteran's infections have been so aggressive 
and hard to control.  

Therefore, after careful consideration of the conflicting medical 
opinions in this case, the Board finds that the opinion expressed 
by the VHA medical expert is more convincing and probative than 
the contrary opinions expressed by the Veteran's private medical 
providers.  The VHA opinion is a detailed and reasoned response 
based upon a review and analysis of the entire record.  In 
rendering his opinion, the VHA medical expert took into account 
the Veteran's history of in-service ear infections as well as his 
history of nasal surgery, radiation treatment,  and ear 
infections before, during and after service.  The VHA physician 
referred to specific documents and medical history to support his 
conclusions.  Additionally, the VHA opinion reflects access to 
the findings from the Veteran's various treating physicians.  
Because he reviewed the complete claims file he was able to fully 
address the salient question as to the origin of the Veteran's 
cholesteatomas and their relationship to and service.  

In contrast, the private medical opinions are considerably 
weakened by the fact that there is no indication either physician 
reviewed any relevant evidence in the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion.); Elkins v. Brown, (rejecting a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's STRs or another relevant documents which 
would have enabled him to form an opinion as to service 
connection on an independent basis).  The private medical 
opinions, in context, are merely the recordation of the history 
as related by the Veteran, and do not represent a probative 
medical conclusion or opinion by the author.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  

The Board does recognize that the private opinions cannot be 
rejected solely because they are based upon history supplied by 
the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the Court has recently held that claims file 
review, as it pertains to obtaining an overview of a claimant's 
medical history, is not a strict requirement for private medical 
opinions, and that a private medical opinion may not be 
discounted solely because the opining clinician did not describe 
review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

Nonetheless, the critical question is whether the private medical 
opinions are credible in light of all the evidence.  In fact, the 
Board may reject a medical opinion that is based on facts 
provided by the claimant which have been found to be inaccurate, 
or because other facts present in the record contradict the facts 
provided by the veteran which formed the basis for the opinion.  
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may 
reject such statements of the veteran if rebutted by the overall 
weight of the evidence).  

That said, the private opinions are contradicted by the overall 
evidence.  When viewed against the background of the entire of 
the claims file, both opinions are somewhat deficient in that 
neither physician sufficiently addressed, the Veteran's own 
reports of childhood history of ear infections as documented in 
STRs or explained how his pre-service radiation treatments might 
have affected his ears.  Moreover, the VHA medical expert's 
opinion is simply far more thorough than any other of record that 
might be considered to the contrary. 

After weighing all the evidence, the Board finds great probative 
value in the VHA opinion, and, in light of the other evidence of 
record, it is sufficient to satisfy the statutory requirements of 
producing an adequate statement of reasons and bases where the 
expert has fairly considered material evidence which appears to 
support the veteran's position.  Wray v. Brown, 7 Vet. App. 488, 
at 492-93 (1995).  Therefore, the Board finds the VHA opinion to 
be of greater probative value than the private medical opinions.  
The private medical opinions, while not discounted entirely, are 
entitled to less weight.  

The cumulative effect of the foregoing is that the Veteran's 
bilateral cholesteatomas are secondary to eustachian tube 
dysfunction which clearly and unmistakably existed prior to 
service and was not aggravated therein.  38 C.F.R. § 3.306(b).  

To the extent that the Veteran is claiming service connection for 
cholesteatomas on a secondary basis, disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.   38 C.F.R. § 3.310 (2009).  
When aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 439, 
446 (1995) (en banc).  The Board notes that effective October 10, 
2006, 38 C.F.R. § 3.310 was amended.  However, based upon the 
facts in this case, the regulatory change does not adversely 
impact the outcome of the appeal.

However as stated previously, the VHA opinion as to the lack of a 
relationship between the in-service ear infections and the post-
service cholesteatomas is more persuasive than the private 
medical opinions.  In this case, the competent and probative 
medical evidence fails to indicate that the Veteran's service-
connected otitis media and otitis externa played a significant 
role in the development or worsening of his cholesteatomas.  This 
also refutes any grant of service connection on the basis of the 
judicial precedent in Allen, which would be permitted if the any 
service-connected disability were causing aggravation of a non 
service-connected disability, a relationship which must be shown 
by medical evidence.

In reaching the above conclusions, the Board has not overlooked 
the Veteran's November 2009 hearing testimony, statements to 
healthcare providers, or written contentions.  As to his 
assertions that he developed cholesteatomas as a result of 
chronic ear infections and perforations during service, the Board 
acknowledges that the Veteran is competent to give evidence about 
what he sees and feels; for example, he is competent to report 
ear pain and drainage.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, as a layperson who lacks medical 
training and expertise, he cannot provide a competent opinion on 
a matter as complex as to the etiology of his cholesteatomas and 
their etiological relationship to service.  His contentions are 
not statements merely about symptomatology, an observable medical 
condition, or a contemporaneous medical diagnosis, but rather 
clearly fall within the realm of requiring medical expertise, 
which he simply does not have.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature).  

Moreover, the competent VHA opinion in the record conclusively 
found that there was no medical basis for holding that the 
Veteran's claimed ear disorders were etiologically or causally 
associated to service or any service-connected disability.  
Therefore, the Veteran's opinion, to the extent it is to be 
accorded some probative value, is far outweighed by the findings 
of the VHA medical expert.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  

As such, a preponderance of the evidence is against the claim, 
and there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).


II.  Pertinent Statutes and Regulations for Increased Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  

When a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial disability rating assigned, evaluation 
of the medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See also Fenderson v. West, 12 Vet. App. 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court) 
has also held that staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis is therefore undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.

Factual Background and Analysis

The Veteran contends that his service-connected otitis media and 
otitis externa are more disabling than the current disability 
ratings reflect.  The Veteran's otitis media is currently rated 
as 10 percent disabling under DC 6200 and his otitis externa is 
rated as noncompensably disabling under DC 6210.  

Under DC 6200, a 10 percent disability rating is provided for 
chronic suppurative otitis media, mastoiditis, or cholesteatoma 
(or any combination) during suppuration, or with aural polyps.  
This is the maximum rating allowable.  A Note to DC 6200 provides 
that hearing impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, are to 
be rated separately.  38 C.F.R. § 4.87 (2009).  

Under DC 6210 chronic otitis externa with swelling, dry and scaly 
or serous discharge, and itching requiring frequent and prolonged 
treatment, is rated 10 percent disabling.  38 C.F.R. § 4.87.  
This is also the maximum rating allowable.  

Where the criteria for a compensable rating under a diagnostic 
code are not met, and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be assigned 
when the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2009).

The evidence of record includes a November 2006 VA examination 
report.  At that time the Veteran gave a history of chronic 
bilateral adhesive otitis media during service.  In the last five 
years, he has had three infections per year of otitis media, but 
no otitis externa.  In 2005, he had a infection in either ear 
almost the entire year.  A partial right ear cholesteatoma was 
removed in 2006.  He has had some intermittent vertigo with 
standing and bending or with sudden movement of the head.  A 
recent MRI show the eustachian tubes were collapsed.  The Veteran 
also has a history of eustachian tubes being placed in the 
tympanic membranes intermittently through the years and treatment 
with nasal steroids to improve drainage of the eustachian tubes.  
Examination revealed the external ear canals were dry, but not 
scaly and there was no evidence of discharge.  There was edema in 
the right ear, but none on the left.  There were no aural polyps.  
The left tympanic membrane was immobile and the right tympanic 
membrane was perforated.  There were no signs of facial nerve 
paralysis, bone loss or middle/inner ear infection.  There was no 
mastoid tenderness or tenderness of tissues including bone 
surrounding the ears.  There was no evidence of vestibular 
disorder or active ear disease.  The clinical impression was 
otitis externa resolved and no evidence of otitis media on 
examination.  

VA and private treatment records dated from 2006 to 2008 show 
periodic evaluation and treatment for otitis media with 
cholesteatoma with little, if any, evidence of active otitis 
externa.  

The Board finds that the Veteran is already receiving the maximum 
scheduler rating allowable under DC 6200 for his service-
connected otitis media.  Moreover, he has already been granted 
separate ratings for the associated hearing impairment and 
tinnitus (see October 1975 Rating Decision).  There is no 
indication that he has facial nerve paralysis or bone loss that 
would warrant additional separate ratings under DC 6200.  While 
the Board acknowledges his contention that the otitis media is 
more severe than it has been previously, it is constrained by the 
regulatory guidelines, which allow for no more than a 10 percent 
disability rating.  See 38 C.F.R. § 4.87.  

With regard to the Veteran's service-connected otitis externa, 
during the course of this appeal the otitis externa has been 
largely asymptomatic.  Although there was some dry skin and edema 
noted during VA examination in 2006, there was no evidence of 
discharge, scaly skin, or itching requiring frequent and 
prolonged treatment, such as is necessary for a 10 percent 
rating.  In short, there is no current objective evidence of 
active otitis externa with symptoms which would warrant a 
compensable evaluation under DC 6210.  See 38 C.F.R. § 4.87.

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the schedular evaluations are not inadequate.  The 
Veteran has not identified any factors which may be considered to 
be exceptional or unusual as to render impractical the 
application of the regular schedular standards and the Board has 
been similarly unsuccessful.  The record in this case does not 
demonstrate that his service-connected otitis media or otitis 
externa markedly interfere with employment or that he has 
required frequent periods of hospitalization because of them, and 
the recent VA examination is void of any findings of exceptional 
limitation due to otitis media and otitis externa beyond that 
contemplated by the schedule of ratings.  Therefore, the Board 
finds that there is no evidence to show that the application of 
the regular rating schedule is impractical.  Accordingly, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Board has also considered the Veteran's contentions including 
his testimony provided during his Travel Board hearing in 
November 2009.  He essentially reiterated previously submitted 
information regarding his symptoms and complaints made during VA 
examinations and outpatient evaluations.  But inasmuch as he is 
not competent to identify a specific level of disability as 
determined by the appropriate diagnostic codes, there is no means 
to increase the ratings based on the medical evidence currently 
of record. 

Thus, the current level of disability shown is encompassed by the 
ratings assigned and with due consideration to the provision of 
38 C.F.R. § 4.7, higher evaluations  are not warranted.  See 
Hart, supra.  

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).



III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in October 2006, March 2008, and June 2008 the 
RO informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of this 
duty upon his claim.  See Vazquez- Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (in which the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that VCAA 
notice in an increased rating claim need not be "veteran 
specific").  These letters also informed him of how disability 
ratings and effective dates are assigned.  See Dingess, 19 Vet. 
App. at 484.  

The Board finds VA has satisfied its duty to assist the Veteran 
in the development of the claim.  His pertinent post-service 
treatment reports are of record and the RO obtained VA 
examinations in 2006, 2008, and 2009.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate. Barr supra.  The 
Board finds that the VA examinations obtained in this case are 
more than adequate, as they provided sufficient detail to rate 
the service-connected otitis media and otitis, including a 
thorough discussion of the effect of the Veteran's symptoms on 
his functioning.  Additionally, the Board obtained a VHA opinion 
in May 2010, which reflects that the examiner reviewed the claims 
folder and rendered an appropriate opinion based on the questions 
presented to him by the Board.  

The Board concludes, therefore, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.



Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Service connection for bilateral mastoidectomies as a result of 
cholesteatomas is denied.

A disability rating in excess of 10 percent for otitis media is 
denied.

A compensable disability rating for otitis externa is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


